April 8, 2021

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In the Abstract, Applicant uses the word “invention” which is improper language for the Abstract.  Correction is required.
Claim Rejections - 35 USC § 112

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6, and 11, “the axial direction” (2 instances) lacks antecedent basis.
Regarding claim 3, the phrase "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  While the Examiner considers the “onion skins description acceptable, the examiner is wary of Applicant’s use of the word “like” because of the reasons provided above.  Perhaps Applicant should amend claim 3 to read as:
3. (Proposed Amendment) The self-adjusting joint according to claim 1, wherein the multiple cylinder bodies are arranged in the manner of onion skins relative to each other.

In claim 4, line 3, “the axial direction” lacks antecedent basis. On lines 2-4, “the end face edge” (2 instances) lacks antecedent basis.  In claim 1, Applicant has defined that the “hollow inner cylinder…..comprises an upper and lower end-face edge”.  However, Applicant has not defined that the “cylinder bodies” have an “end face edge”.  While there are various ways that this antecedent basis problem can be corrected, one solution could be for Applicant to further amend claim 3 to read:
in the manner of onion skins relative to each other, each cylinder body having an end-face edge.

In claim 7, line 3, “the axial direction” lacks antecedent basis.
In claim 10, line 2, “the top end of the chair leg” lacks antecedent basis.  On line 3, “the bottom end of the chair leg” lacks antecedent basis.  On line 3, should the word - - said - - be inserted in front of the word “joint”?
In claim 11, line 3, “the seat part” lacks antecedent basis.  In claim 10, from which claim 11 depends, Applicant defines “a seat” but not a “seat part”.  On line 3, “the bottom ends of the chair legs” lacks antecedent basis.  On line 5, should the word - - said - - be inserted in front of the word “joint”?
The aforementioned problems render the claims vague and indefinite.  Clarification and/or correction is required.

Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.


Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  

    PNG
    media_image1.png
    375
    465
    media_image1.png
    Greyscale

While Glockl (U.S. Patent No. 8,075,056 B2) teaches  a self-adjusting joint which is designed to receive an end of a chair leg of an active dynamic chair, comprising a hollow inner cylinder that comprises an upper and lower end-face edge, and a hollow outer cylinder that is arranged around the exterior of the inner cylinder and has an upper and lower end-face edge, each of which is offset relative to the upper and lower end-face edge of the inner cylinder in the axial direction, and a first compression spring section and a second compression section, Glockl  fails to teach that the  first compression spring section consists of a plurality of cylinder bodies or cylinders  which surround the inner cylinder and between which a respective elastomer section is arranged so as to connect the cylinder bodies or cylinders, and a second compression spring section that is arranged at a distance from the first compression spring section in the axial 

    PNG
    media_image2.png
    317
    273
    media_image2.png
    Greyscale

JP S5476485, cited by Applicant on the IDS filed 06/03/2020 and Fig. 1 provided above, appears to teach cylinder bodies or cylinders as defined by the Applicant, it would not be obvious to modify the self-adjusting joint taught by Glockl to include those cylindrical bodies or to modify the self-adjusting joint as taught by JP S5476485 to include the features of Glockl.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636